Exhibit 10.4

 

GLEACHER & COMPANY, INC.

 

FORM OF
2003 NON-EMPLOYEE DIRECTORS STOCK PLAN

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (the “Agreement”) confirms the grant on
                   (the “Grant Date”) by Gleacher & Company, Inc., a Delaware
corporation (including any successor corporation to Gleacher & Company, Inc.,
the “Company”), to                    (“Non-Employee Director”) of non-qualified
options (“Options”) to acquire shares of the Company’s common stock (“Shares”),
as follows:

 

Number of Shares Covered by Option Granted:                   

 

How Options Vest and Become Exercisable: One twelfth of the Options, if not
previously forfeited, will vest and become exercisable on each of the monthly
anniversaries of the Grant Date, through and including the twelfth month
anniversary of the Grant Date, provided that Non-Employee Director continuously
remains a director of the Company.  Unless earlier terminated in accordance with
the terms and provisions of the Plan and/or this Agreement, the Options will
expire and will no longer be exercisable on the sixth anniversary of the Grant
Date (the “Option Period”).  In no event will an Option be exercisable for a
fractional Share.

 

Exercise Prices of the Options:  The exercise price per Share of the Options
will be $                    which is the Fair Market Value of a Share on the
Grant Date.

 

Duration of the Options:  Except as otherwise provided in Section 4 of the Terms
and Conditions, the Options will terminate and be of no force or effect in
accordance with and to the extent provided by the terms and provisions of
Section 10 of the Plan.  In any event, the Options will terminate upon the
expiration of the Option Period.

 

The Options are subject to the terms and conditions of the Plan, and this
Agreement, including the Terms and Conditions attached hereto.  The number of
Options, the number and kind of Shares deliverable upon exercise of Options, and
other terms relating to the Options are subject to adjustment in accordance with
Section 5 of the Terms and Conditions and Section 12.2 of the Plan.

 

--------------------------------------------------------------------------------


 

Non-Employee Director acknowledges and agrees that (i) the Options are
nontransferable, except as provided in Section 3 of the Terms and Conditions and
Section 11 of the Plan, (ii) the Options are subject to forfeiture upon
Non-Employee Director’s termination of service in certain circumstances, as
specified in Section 4 of the Terms and Conditions, and (iii) sales of Shares
delivered in settlement of the Options will be subject to the Company’s policies
regulating trading by employees.

 

IN WITNESS WHEREOF, GLEACHER & COMPANY, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Non-Employee Director has
duly executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

 

Non-Employee Director:

 

GLEACHER & COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

 

TERMS AND CONDITIONS OF STOCK OPTIONS

 

The following Terms and Conditions apply to the Options granted to Non-Employee
Director by the Company, as specified in the Stock Option Agreement (of which
these Terms and Conditions form a part).  Certain terms of the Options,
including the number of Options granted, vesting dates and expiration date, are
set forth in the Agreement.

 

1.                                       GENERAL.  The Options are granted to
Non-Employee Director under the 2003 Non-Employee Directors Stock Plan (the
“Plan”).  The Options are not to be treated as (and are not intended to qualify
as) incentive stock options within the meaning of Section 422 of the Code.  A
copy of the Plan and information regarding the Plan, including documents that
constitute the “Prospectus” for the Plan under the Securities Act of 1933, can
be obtained from the Company upon request.  All of the applicable terms,
conditions and other provisions of the Plan are incorporated by reference
herein.  Capitalized terms used in the Agreement and these Terms and Conditions
but not defined herein will have the same meanings as in the Plan.  If there is

 

--------------------------------------------------------------------------------


 

any conflict between the provisions of the Agreement and these Terms and
Conditions and mandatory provisions of the Plan, the provisions of the Plan
govern, otherwise, the terms of this document will prevail.  By accepting the
grant of the Options, Non-Employee Director agrees to be bound by all of the
terms and provisions of the Plan (as presently in effect or later amended), the
rules and regulations under the Plan adopted from time to time, and the
decisions and determinations of the Board of Directors of the Company (the
“Board”) made from time to time, provided that no such Plan amendment, rule or
regulation or Board decision or determination without the consent of an affected
Participant will materially adversely affect the rights of Non-Employee Director
with respect to the Options.

 

2.                                       TIME AND METHOD OF EXERCISE.  At any
time while any portion of the Options remain vested and exercisable,
Non-Employee Director may exercise such vested Options in whole or in part by
delivering to the Company written notice of exercise and payment of the exercise
price.  Such exercise price may be paid (i) in cash, by check or in another cash
equivalent acceptable to the Company, (ii) by transfer to the Company of
nonforfeitable, unrestricted Shares already held by Non-Employee Director for at
least six (6) months, (iii) through broker-assisted “cashless” exercise
arrangements, to the extent permissible under applicable law, (iv) by any other
method permitted under the Plan and under rules established by the Board and in
effect from time to time, or (v) by a combination of the foregoing.

 

3.                                       NONTRANSFERABILITY.  Non-Employee
Director may not sell, transfer, assign, pledge, margin or otherwise encumber or
dispose of Options or any rights hereunder to any third party other than by will
or the laws of descent and distribution, except for transfers to a Beneficiary
or as otherwise permitted and subject to the conditions under Section 11 of the
Plan.

 

4.                                       TERMINATION PROVISIONS.  The following
provisions will govern the vesting and forfeiture of the Options upon the
occurrence of certain events relating to termination of service and certain
events relating to a Change of Control, in each case unless otherwise determined
by the Board, except that in any event, the Options will terminate upon the
expiration of the Option Period:

 

(a)                                  Death or Disability.  In the event of
Non-Employee Director’s death or Disability, Non-Employee Director (and
Non-Employee Director’s estate, designated beneficiary or other legal
representative, as the case may be and as determined by the Board) will have the
right, to the extent exercisable immediately prior to any such termination of
service, to exercise such Options, if any, at any time within the one (1) year
period following such termination due to death or Disability (but not beyond the
Option Period).

 

(b)                                 Change of Control of the Company.  If a
Change of Control of the Company occurs all Options then unexercised and
outstanding will become fully vested and exercisable as of the date of the
Change of Control, provided

 

--------------------------------------------------------------------------------


 

Non-Employee Director is serving on the Board as of the date of the Change of
Control or is a director to whom Section 13.3.2 of the Plan is applicable.

 

(c)                                  Termination of Service.  Except as
otherwise provided in this Section 4 or the Plan in the event Non-Employee
Director ceases to be a director for any reason, Non-Employee Director’s rights,
if any, to exercise any then exercisable Options, if any, will terminate ninety
(90) days after the date of such termination of service (but not beyond the
Option Period) and thereafter such Options will be forfeited and cancelled by
the Company.

 

5.                                       SHAREHOLDER’S RIGHTS, DIVIDENDS AND
ADJUSTMENTS.

 

(a)                                  Shareholder’s Rights and Dividends. 
Non-Employee Director will have no rights as a shareholder, and will not be
entitled to any dividends declared or paid, with respect to any Share underlying
an Option unless and until such Share is issued to Non-Employee Director upon
the proper exercise of such Option.

 

(b)                                 Adjustments.  The number of Options held by
Non-Employee Director, the number of Shares underlying such Options and/or the
exercise price per Share of such Options will be appropriately adjusted in a
manner that complies with the requirements of Code Section 409A, in order to
prevent dilution or enlargement of Non-Employee Director’s rights with respect
to such Options or to reflect any changes in the number of outstanding Shares
resulting from any event referred to in Section 12.2 of the Plan.

 

6.                                       OTHER TERMS RELATING TO OPTIONS.

 

(a)Fractional Options and Shares.  The number of Shares underlying Options held
by Non-Employee Director will not include fractional shares, unless otherwise
determined by the Board.

 

(b)                                 Taxes.  Non-Employee Director acknowledges
and agrees that the payment of any amount necessary to satisfy requirements of
federal, state, local or foreign tax law imposed in connection with the exercise
of the Options will be the obligation of Non-Employee Director and the Company
will not be obligated to pay or withhold any amount or any Shares in connection
with such tax liability.

 

7.                                       MISCELLANEOUS.

 

(a)                                  Binding Agreement; Written Amendments.  The
Agreement and these Terms and Conditions will be binding upon the heirs,
executors, administrators and successors of the parties.  The Agreement, these
Terms and Conditions and the Plan constitute the entire agreement between the
parties with respect to the Options, and supersede any prior agreements or
documents with respect thereto.  No amendment, alteration, suspension,
discontinuation, or termination of the Agreement

 

--------------------------------------------------------------------------------


 

and these Terms and Conditions which may impose any additional obligation upon
the Company or materially impair the rights of Non-Employee Director with
respect to the Options will be valid unless in each instance such amendment,
alteration, suspension, discontinuation, or termination is expressed in a
written instrument duly executed in the name and on behalf of the Company and by
Non-Employee Director.

 

(b)                                 Governing Law.  THE AGREEMENT AND THESE
TERMS AND CONDITIONS WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.

 

(d)                                 Legal Compliance.  Non-Employee Director
agrees to take any action the Company reasonably deems necessary in order to
comply with federal and state laws, or the rules and regulations of the NASDAQ
Global Market or any other stock exchange, or any other obligation of the
Company or Non-Employee Director relating to the Options or the Agreement and
these Terms and Conditions.

 

(e)                                  Notices.  Any notice to be given the
Company under the Agreement and these Terms and Conditions will be addressed to
the Company at 1290 Avenue of the Americas, New York, New York 10104, Attention:
Corporate Secretary, and any notice to Non-Employee Director will be addressed
to Non-Employee Director at Non-Employee Director’s address as then appearing in
the records of the Company.

 

--------------------------------------------------------------------------------